The judgment of the court was pronounced by
Rost, J.
Copley, as assignee of Jacobs, a judgment creditor of Robert H. Hanna, caused to bo seized, under execution, a tract of land, as the property of his debtor. The plaintiff, in his own right and as administrator of his brother’s estate, enjoined the sale, alleging that the land belonged to him, and to hie brother’s succession, jointly; the injunction was perpetuated by the district court, and the defendants appealed. The seizing creditor, in his answer, averred the ownership of the land to be in Hanna, and propounded interrogatories to the plaintiff to establish that fact; the plaintiff objected to answering, but was very properly ordered by the court to do so. It results from his answers, that he and his brother purchased the land from Seoit, and that, subsequently, they entered into a contract with Hanna, by which they gave him possession of the land, and agreed to make him a title as soon as he paid them $800. Under that agreement, Hanna occupied the land, and had been in possession four years at the time of the seizure. Many of the interrogatories annexed to the defendants answer, were propounded with a view to ascertain how much Hanna, or others for him, had paid upon the land; when and how it had been paid; but all the answers of the plaintiffs to those interrogatories are perversely evasive, and evidently shaped so as to shield Hanna's property from the pursuit of his creditors. Whoever assists in the work of spoliation, becomes properly under the rule omniapreesumuntur contra spoliatores. When to the interrogatory, whether Hanna, or any one for him, has paid as much as $550, or $500 ; or as much as $450, or $400; or as much as $350, or $750, the amount of the price agreed upon, less $50, he answers, “that he supposes he has; thathe does not know exactly how much has been paid; thinks $500, or thereabout.” It is our duty to take the interrogatory for confessed, to the amount of the largest sum, and to consider it proved that the price has been paid within $50.
The just rights of Hanna’s creditors cannot be defeated by an understanding between him and his vendors, that the small balance due shall remain unpaid. We are of opinion, that upon payment of that balance to the plaintiffs, Copley will acquire the right to subject the land in controversy to his execution.
It is therefore ordered, that the judgment in this case be reversed, and the injunction dissolved. It is further ordered, that upon the defendant, Copley, paying to the plaintiff the sum of $50, the sheriff be allowed and ordered to proceed in the sale of the land, seized under the execution in his hands. It is further ordered, that the plaintiffs pay costs in both courts.